Exhibit LAW DEPARTMENT Date: January 11, 2010 To: Directors and Executive Officers of Burlington Northern Santa Fe Corporation From: Jim H. Gallegos Subject: Notice of Possible Blackout Period and Regulation BTR Trading Restrictions This blackout notice (“Blackout Notice”) is being provided in order to notify you that directors and executive officers of Burlington Northern Santa Fe Corporation (“BNSF”) will be prevented from buying or selling shares of BNSF common stock (“BNSF Shares”) during a “blackout period” that will occur from January 27, 2010 at 4 p.m. Eastern Time through the week of February 22, The reason for the blackout period is that Section 306(a) of the Sarbanes-Oxley Act and Regulation BTR (i.e., the Blackout Trading Restriction), promulgated by the Securities and Exchange Commission, generally require a blackout period to be imposed during which directors and executive officers are subject to trading restrictions if 50% or more of the participants in all individual account plans of an issuer are prohibited from engaging in transactions with respect to the issuer’s equity securities in their plan accounts for more than three consecutive business days.The Blackout Trading Restriction also generally requires that we provide you and the SEC with advance notice of such a blackout period. In this case, a blackout period will occur because the plan administrators of each of the BNSF Railway Company Non-Salaried Employees 401(k) Retirement Plan, the Burlington Northern Santa Fe Investment and Retirement Plan and the BNSF Railway
